DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 15-32 are presented for examination. Applicant filed a response to a restriction requirement on 10/15/2021 electing claims 15-20 without traverse; and adding new claims 21-32. Examiner has established non-statutory double patenting, § 112(b), and § 101 rejection for claims 15-32; § 102 rejection for claims 15-18, 21-24, and 27-30; and § 103 rejection for claims 15-18, 21-24, and 27-30.    

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements 

Claims 15-32 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 15-32 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 15, 21, and 27, recite a limitation “the user” in “prompt the user to validate themselves with the remote server.” There is an insufficient antecedent basis for this limitation in the claims. Therefore, independent claims 15, 21, and 27, are rejected under § 112(b). Dependent claims 16-20, 22-26, and 28-32, are rejected under § 112(b) based on their dependency.

Claims 18, 24, and 30, recite a limitation “the user’s mobile device.” There is an insufficient antecedent basis for this limitation in the claims. Therefore, dependent claims 18, 24, and 30, are rejected under § 112(b).

Claim Rejections - 35 USC § 101









35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-32 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  











The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 15-20 is a system, which is also one of the statutory categories of invention. Further, the claimed invention of claims 21-26 is a non-transitory computer-readable medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 27-32 is a series of steps, which is a method (i.e., a process) and, thus, also one of the statutory categories of invention 
Conclusion of Step 1 Analysis: Therefore, claims 15-32 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 15-32, however, recite an abstract idea of document authorization. The creation of document authorization, as recited in the independent claims 15, 21, and 27, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 15, 21, and 27, recite additional limitations: “a network interface” (claim 15), “a non-transitory computer-readable medium storing logic” (claim 15),  “a hardware processor circuit” (claim 15), “a display” (claim 15), “transfer request logic” (claim 15), “delivery logic” (claim 15), “validation logic” (claim 15), “authorization logic” (claim 15), “approval logic” (claim 15), “a non-transitory computer-readable medium storing instructions” (claim 21), “a processor” (claim 21), and “an application associated with a user's profile stored on a remote server” (claims 15, 21, and 27). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, following limitations recite insignificant extra solution activity (for example, data gathering): “receiving an indication that the document has been issued” (claims 15, 21, and 27), “receive an see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 15, 21, and 27, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	














Step 2B of the Test: The additional elements of independent claims 15, 21, and 27, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0084] As shown in FIG. 7, the computing architecture 700 comprises a processing unit 702, a system memory 704 and a system bus 706. The processing unit 702 can be any of various commercially available processors, including without limitation an AMD@ Athlon®, Duron® 18 Attorney Docket No.: 1988.0022Cand Opteron® processors; ARM® application, embedded and secure processors; IBM® and Motorola® DragonBall® and PowerPC® processors; IBM and Sony® Cell processors; Intel® Celeron®, Core (2) Duo®, Itanium®, Pentium®, Xeon®, and XScale® processors; and similar processors. Dual microprocessors, multi-core processors, and other multi-processor architectures may also be employed as the processing unit 702.
 


[0086] The computing architecture 700 may comprise or implement various articles of manufacture. An article of manufacture may comprise a computer-readable storage medium to store logic. Examples of a computer-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth. Examples of logic may include executable computer program instructions implemented using any suitable type of code, such as source code, compiled code, interpreted code, executable code, static code, dynamic code, object-oriented code, visual code, and the like. Embodiments may also be at least partly implemented as instructions contained in or on a non- transitory computer-readable medium, which may be read and executed by one or more processors to enable performance of the operations described herein. 

[0087] The system memory 704 may include various types of computer-readable storage media in the form of one or more higher speed memory units, such as read-only memory (ROM), random-access memory (RAM), dynamic RAM (DRAM), Double-Data-Rate DRAM (DDRAM), synchronous DRAM (SDRAM), static RAM (SRAM), programmable ROM 19Attorney Docket No.: 1988.0022C(PROM), erasable programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), flash memory, polymer memory such as ferroelectric polymer memory, ovonic memory, phase change or 

[0088] The computing architecture 700 may include various types of computer-readable storage media in the form of one or more lower speed memory units, including an internal (or external) hard disk drive (HDD) 712, 756, a magnetic floppy disk drive (FDD) 714 to read from or write to a removable magnetic disk 716, and an optical disk drive 718 to read from or write to a removable optical disk 720 (e.g., a CD-ROM or DVD). The HDD 712, FDD 714 and optical disk drive 720 can be connected to the system bus 706 by an HDD interface 722, an FDD interface 724 and an optical drive interface 726, respectively. The HDD interface 722 for external drive implementations can include at least one or both of Universal Serial Bus (USB) and IEEE 694 interface technologies. 

[0089] The drives and associated computer-readable media provide volatile and/or nonvolatile storage of data, data structures, computer-executable instructions, and so forth. For example, a number of program modules can be stored in the drives and memory units 708, 712, including an operating system 728, one or more application programs 730, other program modules 732, and program data 734. In one embodiment, the one or more application programs 730, other program modules 732, and program data 734 can include, for example, the various applications and/or components of the messaging system 500. 

[0090] A user can enter commands and information into the computer 701 through one or more wire/wireless input devices, for example, a keyboard 736 and a pointing device, such as a mouse 738. Other input devices may include microphones, infra-red (IR) remote controls, radio- frequency (RF) remote controls, game pads, stylus pens, card readers, dongles, finger print 20 
Attorney Docket No.: 1988.0022Creaders, gloves, graphics tablets, joysticks, keyboards, retina readers, touch screens (e.g., capacitive, resistive, etc.), trackballs, trackpads, sensors, styluses, and the like. These and other input devices are often connected to the processing unit 702 through an input device interface 740 that is coupled to the system bus 706, but can be connected by other interfaces such as a parallel port, IEEE 694 serial port, a game port, a USB port, an IR interface, and so forth. 

[0091] A monitor 742 or other type of display device is also connected to the system bus 706 via an interface, such as a video adaptor 744. The monitor 742 may be internal or external to the computer 701. In addition to the monitor 742, a computer typically includes other peripheral output devices, such as speakers, printers, and so forth. 

[0092] The computer 701 may operate in a networked environment using logical connections via wire and/or wireless communications to one or more remote computers, such as a remote computer 744. The remote computer 744 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance, a peer device or other common network node, and typically includes many or all of the elements described relative to the computer 701, although, for purposes of brevity, only a memory/storage device 746 is illustrated. The logical connections depicted include wire/wireless connectivity to a local area network (LAN) 748 and/or larger networks, for example, a wide area network (WAN) 750. Such LAN and WAN networking environments are commonplace in offices and companies, and facilitate enterprise-wide computer networks, such as intranets, all of which may connect to a global communications network, for example, the Internet.
 
This is a description of general-purpose computer. Further, the additional limitations of “receiving information” amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional limitations of receiving information were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional limitations of independent claims 15, 21, and 27, receive or transmit data over a network in a merely generic manner. The courts have recognized “receiving information” functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 15, 21, and 27, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 15, 21, and 27, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 16-20 depend on independent claim 15; dependent claims 22-26 depend on independent claim 21; and dependent claims 28-32 depend on independent claim 27. The elements in dependent claims 16-20, 22-26, and 28-32, which set forth or describe the abstract idea, are: “receiving the authorization comprises causing a display to present a togglable element via the application to turn on the document” (claims 16, 22, and 28  – further narrowing the abstract idea), “receiving, from the remote server, a code associated with the document; causing the application to prompt the user for the 
Conclusion of Dependent Claims Analysis: Dependent claims 16-20, 22-26, and 28-32, do not correct the deficiencies of independent claims 15, 21, and 27, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 15-32 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102

















The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:




(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 15-18, 21-24, and 27-30, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Scipioni (2015/0006382 A1).

As to claims 15, 21, and 27, Scipioni shows a network interface (Scipioni: page 2, ¶ 19); a non-transitory computer-readable medium storing logic for providing an application associated with a user's profile stored on a remote server (Scipioni: page 1, ¶ 16; and page 2, ¶ 21); a hardware processor circuit (Scipioni: page 1, ¶ 16); a display configured to prompt the user to validate themselves with the remote server (Scipioni: page 2, ¶ 19; and page 3, ¶ 29); transfer request logic executable on the processor circuit and configured to, based at least in part on the validating, request a document providing for a transfer of resources from the user to a third party, and to receive an indication that the document has been issued (Scipioni: page 3, ¶ 30 and ¶ 37); delivery logic executable on the processor circuit and configured to receive, via the network interface, an indication that the document has been delivered to the third party (Scipioni: page 4, ¶ 39; and page 5, ¶ 51); validation logic executable on the processor circuit and configured to confirm that the document has been delivered to the third party (Scipioni: page 3, ¶ 34; and page 4, ¶ 39); authorization logic configured to receive authorization to execute the transfer of resources from the user (Scipioni: page 3, ¶ 34; and pages 3-4, ¶ 38); and approval logic configured to approve the transfer of resources to the third party based on the authorization (Scipioni: page 3, ¶ 34; and page 4, ¶ 39).  

As to claims 16, 22, and 28, Scipioni shows all the elements of claims 15, 21, and 27. Scipioni also shows receiving the authorization comprises causing a display to present a togglable element via the application to turn on the document (Scipioni: page 2, ¶ 21).  

As to claims 17, 23, and 29, Scipioni shows all the elements of claims 15, 21, and 27. Scipioni also shows receiving, from the remote server, a code associated with the document (Scipioni: pages 3-4, ¶ 38); causing the application to prompt the user for the code associated with the document (Scipioni: page 4, ¶ 39); and approving the transfer based on the user correctly entering the code (Scipioni: page 4, ¶ 39). 
 
As to claims 18, 24, and 30, Scipioni shows all the elements of claims 17, 23, and 29. Scipioni also shows that the code is received in the application, via a notification on the user's mobile device, or in a textual, audible, or visual message (Scipioni: page 2, ¶ 18 and ¶ 21).  

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 19-20, 25-26, and 31-32, are rejected under 35 U.S.C. § 103 as being unpatentable over Scipioni in view of Kohli (2017/0330190 A1).

As to claims 19, 25, and 31, Scipioni shows all the elements of claims 15, 21, and 27. Scipioni does not show that confirming the document has been delivered to the third party is performed based on receiving biometric identifying data from the third party. Kohli shows that confirming the document has been delivered to the third party is performed based on receiving biometric identifying data from the third party (Kohli: page 3, ¶ 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Scipioni by confirming the document has been delivered to the third party being performed based on receiving biometric identifying data from the third party of Kohli in order to confirm the delivery (Kohli: page 3, ¶ 23).

As to claims 20, 26, and 32, Scipioni shows all the elements of claims 15, 21, and 27. Scipioni does not show that confirming the document has been delivered to the third party is performed based on receiving a location of the document and verifying that the document is in a predefined intended location. Kohli shows that confirming the document has been delivered to the third party is performed based on receiving a location of the document and verifying that the document is in a predefined intended location (Kohli: page 3, ¶ 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory .
 

Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Seo (2003/0182245 A1) discloses: “Sending purchase and payment information to the transaction service server through the buyer's terminal; requesting the payment server to approve  a transaction; sending a transaction approval from the payment server to the transaction service server after checking the buyer's bank balance and validating  the credit card and card limit; sending the transaction approval  from the transaction service server to both the shopping mall server and the buyer; delivering goods from shopping mall server to the buyer; and asking the payment server to pay for the delivered goods and transferring the money from a temporary bank account of the transaction service server into the shopping mall server after the buyer sends a transaction confirmation to the transaction service server using the buyer's terminal.”



Orozeo (2014/0046830 A1) discloses: “Predefined prompts are sent by the mobile application server  to the user's smartphone, and the information entered by the user in response is communicated back to the mobile application server 11, and stored in the mobile application database.” 

Moshal (2015/0178757 A1) discloses: “The smartphone can use the encoded data, alone or with other data, such as data from a user profile, to obtain promotional vouchers from the merchant server. The smart phone can initiate redemption of the promotional vouchers. The smartphone can display a validation form to prompt capturing images of items an application  server can use to validate  payment instruments and accounts.”






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619